DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 recites the limitation "the second channel" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested claim 13 depend from claim 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 8, and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miller (US Patent No 5,094,051).

Referring to claim 1:  Miller teaches  a panel body (item 10)  having front, rear, longitudinal side and lateral side surfaces, and a channel (formed by item 84) having a recessed portion recessed from the rear surface and a leg portion (between items 84 and 87) extending into the panel body from a first longitudinal end of the recessed portion; and a hanger body having a base portion (item 44) disposed in the recessed portion of the channel and recessed from the rear surface of the panel body, a leg portion (item 46) extending forward from a first longitudinal end of the base portion, into the leg portion of the channel, and a hook portion (item 43) extending rearward from the base portion.

Referring to claim 2:  Miller teaches all the limitations of claim 1 as noted above.  Additionally, Miller teaches the panel body comprises a foam insulating material (col 2, lines 62-63).

Referring to claim 3:  Miller teaches all the limitations of claim 1 as noted above.  Additionally, Miller teaches the leg portion of the channel comprises an L-shaped groove (figure 3).

Referring to claim 4:  Miller teaches all the limitations of claim 1 as noted above.  Additionally, Miller teaches the panel body comprises a second leg portion extending into the panel body from a second longitudinal end of the recessed portion, and the hanger body comprises a second leg portion extending forward from a second longitudinal end of the base portion, into the second leg portion of the channel (between items 84 and 88 and item 47).

Referring to claim 5:  Miller teaches all the limitations of claim 1 as noted above.  Additionally, Miller teaches the hook portion extends rearward beyond the rear surface of the panel body (figure 3).

Referring to claim 7:  Miller teaches all the limitations of claim 1 as noted above.  Additionally, Miller teaches a bight portion of the hook portion is aligned with the leg portion of the hanger body (figure 2).

Referring to claim 8:  Miller teaches all the limitations of claim 1 as noted above.  Additionally, Miller teaches the hanger body extends along an entire longitudinal length of the panel body (abstract teaches covering the centrally-disposed portion).

Referring to claim 11:  Miller teaches all the limitations of claim 1 as noted above.  Additionally, Miller teaches the hanger body comprises a monolithic frame member defining each of the base portion, the leg portion, and the hook portion (figure 3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller.

Referring to claim 9:  Miller teaches all the limitations of claim 1 as noted above.  Miller does not specifically teach first and second lateral ends of the hanger body are substantially flush with the lateral side surfaces of the panel body.  However, it would have been obvious to one of ordinary skill to run the hanger body all the way to the end of the panel body since the intention of the hanger body is to close off the edge of the panel.

Referring to claim 12:  Miller teaches all the limitations of claim 1 as noted above.  Miller does not specifically teach the channel is a first channel and the hanger body is a first hanger body, the panel body further comprising a second channel having a recessed portion recessed from the rear surface and a leg portion extending into the panel body from a first longitudinal end of the recessed portion, the panel further comprising a second hanger body having a base portion disposed in the recessed portion of the second channel and recessed from the rear surface of the panel body, a leg portion extending forward from a first longitudinal end of the base portion, into the leg portion of the second channel, and a hook portion extending rearward from the base portion.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a second channel and hanger body, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378.  Multiple hangers allow for better attachment of a large panel to a structure or substrate.

Referring to claim 13:  Miller teaches all the limitations of claim 11 as noted above.  Miller does not specifically teach the second channel is vertically offset from the first channel.  However, having the channel vertically offset allows for securing of the panel at spaced locations that distribute the load.

Allowable Subject Matter
Claims 14-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859. The examiner can normally be reached M-Th 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635